DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JEFFREY GEORGE,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D15-4851 and 4D15-4852

                          [September 6, 2017]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Joseph Marx, Judge; L.T. Case Nos.
502011CF009010A and 502011CF008807B.

  Leonard S. Feuer of Leonard Feuer, P.A., West Palm Beach, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.